
	
		II
		112th CONGRESS
		1st Session
		S. 1374
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2011
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Federal Trade Commission to prescribe rules
		  prohibiting deceptive advertising of abortion services. 
	
	
		1.Short titleThis Act may be cited as the
			 Stop Deceptive Advertising for Women’s
			 Services Act.
		2.Prohibition of
			 deceptive advertising of abortion services
			(a)Conduct
			 ProhibitedNot later than 180 days after the date of enactment of
			 this Act, the Federal Trade Commission shall promulgate rules to prohibit, as
			 an unfair and deceptive act or practice, any person from advertising with the
			 intent to deceptively create the impression that—
				(1)such person is a
			 provider of abortion services if such person does not provide abortion
			 services; and
				(2)such person is not a provider of abortion
			 services if such person does provide abortion services.
				(b)EnforcementThe
			 Federal Trade Commission shall enforce the rules required under subsection (a)
			 as if a violation of such rules were a violation of section 5(a)(1) of the
			 Federal Trade Commission Act (15 U.S.C. 45(a)(1)). The Commission shall enforce
			 such rules in the same manner and by the same means, powers, and duties as
			 though all applicable terms and provisions of the Federal Trade Commission Act
			 were incorporated into and made a part of this Act.
			3.DefinitionsFor purposes of the rules prescribed under
			 section 2, the following definitions apply:
			(1)AdvertiseThe
			 term advertise means offering of goods or services to the public,
			 regardless of whether such goods or services are offered for payment or result
			 in a profit.
			(2)Abortion
			 servicesThe term abortion services means providing
			 surgical and non-surgical procedures to terminate a pregnancy, or providing
			 referrals for such procedures.
			(3)PersonThe
			 term person has the meaning given such term in section 551(2) of
			 title 5, United States Code.
			
